Citation Nr: 1812415	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an earlier effective date prior to May 29, 2014 for the grant of service connection for femoral nerve radiculopathy of the right lower extremity.

2. Entitlement to an earlier effective date prior to May 29, 2014 for the grant of service connection for femoral nerve radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 1947.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 RO decision that granted secondary service connection and separate 20 percent ratings for femoral nerve radiculopathy of the right and left lower extremities, each effective May 29, 2014. The RO awarded service connection for these disabilities as secondary to a service-connected lumbar spine disability. The Veteran appealed for an earlier effective date prior to May 29, 2014.

In its decision, the RO also granted an increased 40 percent rating for service-connected spondylosis of the lumbar spine, effective May 29, 2014, and granted secondary service connection and separate ratings for sciatic nerve radiculopathy of the right and left lower extremities, effective September 26, 2006. The RO also determined that there was clear and unmistakable error in a May 1951 rating decision as it did not assign separate 10 percent ratings for service-connected peroneal muscle herniation of the bilateral lower extremities (instead of a single 10 percent rating for both legs), and assigned an effective date of February 23, 1951 for the award of separate ratings for this disability. These other issues are not in appellate status, since the Veteran did not perfect a timely appeal as to these issues. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.200 (2017). 

In a May 2015 rating decision, the RO granted service connection for bilateral knee disabilities. These issues are not in appellate status, since the Veteran did not appeal the ratings or effective dates assigned in this decision. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

Moreover, to the extent that the Veteran contends that an earlier effective date prior to September 26, 2006 should be awarded for the grant of service connection for a lumbar spine disability (see his August 2014 notice of disagreement) and bilateral sciatic nerve radiculopathy (see his March 2017 correspondence), the Board notes that these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017). The Board observes that there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's original claim of entitlement to service connection for leg injuries (peroneal muscle herniation) was received on February 23, 1951, more than one year after service discharge in March 1947.

2. In a May 1951 rating decision, the RO granted service connection for bilateral herniation of the peroneal muscles. The Veteran was notified of this decision by a letter dated in May 1951, and he did not appeal it.

3. The Veteran's original claim of entitlement to service connection for a back disability was received on March 12, 1997, several years after service discharge, and was denied in an April 1997 rating decision. The Veteran was properly notified of this decision and he did not appeal it.

4. The Veteran's next claim of entitlement to service connection for a back disability was received on April 27, 2001, and was denied in a September 2001 rating decision. A letter received from the Veteran on September 28, 2001 was construed as a notice of disagreement with regard to the April 2001 rating decision, and a statement of the case was issued in July 2002. A timely substantive appeal was not received from the Veteran.

5. The Veteran's next claim of entitlement to service connection for a back disability was received on September 26, 2006.

6. Service connection was granted for a lumbar spine disability in a June 2009 Board decision; the award was effectuated in an October 2010 RO decision, which assigned an effective date of September 26, 2006, the date of receipt of his reopened claim of service connection for a back disability.

7. In August 2011, a notice of disagreement was received from the Veteran with regard to the issue of an increased rating for a lumbar spine disability. 

8. On VA examination on May 29, 2014, the VA examiner diagnosed lumbar radiculopathy of the bilateral lower extremities, with involvement of the bilateral L2, L3, and L4 nerve roots (femoral nerve), and linked it to the service-connected lumbar spine disability.

9. Secondary service connection for femoral nerve radiculopathy of the bilateral lower extremities, associated with a service-connected lumbar spine disability, was granted in a July 2014 RO decision, effective May 29, 2014 (the date of the VA examination that diagnosed the condition).

10. Entitlement to service connection for femoral nerve radiculopathy of the bilateral lower extremities arose on May 29, 2014.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than May 29, 2014, for the grant of service connection for femoral nerve radiculopathy of the bilateral lower extremities. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.400 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has raised no issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In the July 2014 rating decision on appeal, the RO established service connection for femoral nerve radiculopathy of the right and left lower extremities, secondary to and associated with a service-connected lumbar spine disability, effective May 29, 2014. The RO concluded that these disabilities are objective neurologic abnormalities associated with his service-connected lumbar spine disability. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

The Veteran appealed for earlier effective dates. He initially contended that an earlier effective date of September 26, 2006 (the effective date of service connection for the lumbar spine disability) should be assigned for these disabilities. See his August 2014 notice of disagreement. He essentially asserted that if his back disability had been thoroughly examined in 2006, his femoral nerve radiculopathy of the right and left lower extremities would have been diagnosed, and service connection granted at that time. In his February 2017 substantive appeal, he contended that an earlier effective date of February 23, 1951 should be assigned, since he had demonstrated leg injuries in 1951.

The Board notes that in a September 2010 Board decision, separate 10 percent ratings were granted for herniation of the bilateral peroneal muscles; this decision was effectuated in an October 2010 rating decision. (As noted above, an effective date of February 23, 1951 for the award of separate ratings for this disability was subsequently granted.) This matter is not in appellate status.

Governing law and regulation provide that the effective date for an award of service connection for claims received within one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2). The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C. § 5110; 38 C.F.R. § 3.400 (q)(2), (r). 

A reopened claim is any application for a benefit received after final disallowance of an earlier claim, or any application based on additional evidence. 38 C.F.R. § 3.160 (e). The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (r).

Generally, a finally adjudicated claim can be reopened only on the submission of new and material evidence. 38 C.F.R. § 3.156 (a) (2017).

The Board acknowledges that VA revised the requirements for a valid claim for VA benefits effective March 24, 2015. However, as this claim for an earlier effective date pertains to a period prior to this effective date, the old version of VA regulations for claims is to be considered in the adjudication of this appeal. Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims. A formal claim is one that has been filed in the form prescribed by the Secretary. 38 C.F.R. § 3.151 (2014). Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. 3.155 (2014).

The instant appeal arose from the Veteran's application to reopen a previously denied claim of service connection for a back disability, that was received on September 26, 2006.

Historically, service treatment records reflect that in May 1946, the examiner noted that the Veteran had slight herniation of the peroneal muscles bilaterally since a parachute jump on September 1945. A May 1946 clinical record reflects a diagnosis of hernia of the peroneal muscles, bilateral, moderate. Service treatment records are negative for a diagnosis of femoral neuropathy.

The Veteran's initial claim of service connection for residuals of leg injuries was received by VA on February 23, 1951. He said he had been diagnosed with ruptured legs in service. A formal claim for "ruptured legs (calf)" was received on March 13, 1951. On VA examination in April 1951, the nervous system was normal, and the examiner diagnosed bilateral herniation of the peroneal muscle, symptomatic. In a May 1951 rating decision, the RO granted service connection and a 10 percent rating effective February 23, 1951 for bilateral herniation of the peroneal muscle, under Diagnostic Code 5326, pertaining to muscle hernia. The Veteran was notified of this decision by a letter dated in May 1951, and he did not appeal it. Thus, the May 1951 rating decision became final based on the evidence then of record. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

The Veteran's initial claim of service connection for a back disability was received by VA on March 12, 1997. He also claimed an increased rating for his bilateral leg disabilities.

In an April 1997 rating decision, the RO denied service connection for a back disability, and confirmed and continued the rating for the service-connected herniation of the bilateral peroneal muscles. The Veteran was properly notified of this decision, and he did not appeal it. Thus, the April 1997 rating decision became final based on the evidence then of record. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

On April 27, 2001, the Veteran filed claims of service connection for a back disability secondary to his leg disabilities and for an increased rating for the service-connected leg disabilities (herniation of the bilateral peroneal muscles).

In a September 2001 rating decision, the RO denied service connection for a back disability, and confirmed and continued the rating for the service-connected herniation of the bilateral peroneal muscles. A letter received from the Veteran on September 28, 2001 was construed by the RO as a notice of disagreement with regard to the April 2001 rating decision, and a statement of the case was issued in July 2002. A timely substantive appeal was not received from the Veteran. Thus, the prior rating decision became final based on the evidence then of record. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

On September 26, 2006, the Veteran filed an application to reopen a previously denied claim of service connection for a back disability.

Service connection was granted for a lumbar spine disability in a June 2009 Board decision; the award was effectuated in an October 2010 RO decision, which assigned an effective date of September 26, 2006, the date of receipt of his reopened claim of service connection for a back disability. The lumbar spine disability is characterized as spondylosis of the lumbar spine, with central canal stenosis at L3-4 and L4-5 and bilateral foraminal narrowing.

In August 2011, a notice of disagreement was received from the Veteran with regard to the issue of an increased rating for a lumbar spine disability. A July 2014 rating decision granted service connection for femoral nerve radiculopathy of the right and left lower extremities, secondary to the service-connected lumbar spine disability, effective May 29, 2014, and the instant appeal ensued.

On VA examination on May 29, 2014, the VA examiner diagnosed lumbar radiculopathy of the bilateral lower extremities, with involvement of the bilateral L2, L3, and L4 nerve roots (femoral nerve).

In his August 2014 notice of disagreement, the Veteran acknowledged that he did not perfect a timely appeal of the prior 2001 RO decision, and stated that this was because he was the caretaker for his ill spouse.

In an October 2017 written brief, the Veteran's representative asserted that an earlier effective date of February 23, 1951 should be assigned as this was the day after he was released from active duty service, and he filed a claim within a year of his discharge. 

The Board finds however, that the record indicates that the Veteran was discharged from service in March 1947, and February 23, 1951 is the date of receipt of his initial claim of service connection for bilateral leg disabilities.

The representative correctly stated that the Veteran's original claim in 1951 was for a condition that had to do with his legs. However, the Veteran did not then file a claim of service connection for femoral nerve radiculopathy of the lower extremities, and that matter was not adjudicated in the May 1951 rating decision. Finally, as noted above, the Veteran did not appeal the May 1951 rating decision in which the RO granted service connection and a 10 percent rating for bilateral herniation of the peroneal muscle effective February 23, 1951, and that decision became final.

Entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition. DeLisio v. Shinseki, 25 Vet. App. 45, 56  (2011). As noted above, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C. § 5110; 38 C.F.R. § 3.400 (q)(2), (r). The effective date of an award of disability compensation based on a reopened claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (r).

The Board finds that after the prior final denial of service connection for a back disability in September 2001, no formal or informal claim for service connection for a back disability was received from the Veteran prior to September 26, 2006.

The Board observes even if femoral nerve radiculopathy of the right and left lower extremities had been noted during prior VA treatment records, governing law provides that treatment records by themselves do not constitute informal claims when service connection has not yet been established for a condition. 38 C.F.R. § 3.157 (2014); Sears v. Principi, 16 Vet. App. 244 (2002). As the Veteran's lumbar spine disability was not service-connected until September 26, 2006, VA medical evidence showing a diagnosis of femoral nerve radiculopathy prior to that date has no bearing on his claim for an earlier effective date for the award of service connection. 

The effective date for the award of secondary service connection for femoral nerve radiculopathy of the right and left lower extremities can arise no earlier than the date on which the Veteran applied for benefits for these secondary conditions. See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006). The Board finds that no formal or informal claim for service connection for femoral nerve radiculopathy of the right and left lower extremities was received from the Veteran prior to September 26, 2006. A review of the record does not show an earlier claim for service connection for this disability. 

Next, it must be determined when entitlement to service connection for femoral nerve radiculopathy of the right and left lower extremities arose. The term "date entitlement arose" is not defined in the current statute or regulation. The United States Court of Appeals for Veterans Claims (Court) has interpreted it as the date when the claimant met the requirements for the benefits sought. This is determined on a "facts found" basis. See 38 U.S.C. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (in the context of a service connection claim, the Board must determine when the service-connected disability manifested itself under all of the facts found).

In this case, the Board finds that entitlement to secondary service connection for femoral nerve radiculopathy of the right and left lower extremities arose at the May 29, 2014 VA examination that first diagnosed this condition and provided an adequate medical opinion linking it to a service-connected disability. There is no competent evidence of femoral nerve radiculopathy of the right and left lower extremities that is linked to the service-connected lumbar spine disability prior to May 29, 2014. 

Thus, governing law and regulation provide that the proper effective date in this case may be no earlier than the date entitlement arose. Consequently, the earliest possible effective date he may receive is May 29, 2014. 38 U.S.C. § 5110; 38 C.F.R. § 3.400. The appeal is denied.


ORDER

An earlier effective date prior to prior to May 29, 2014 for the grant of service connection for femoral nerve radiculopathy of the right lower extremity is denied.

An earlier effective date prior to prior to May 29, 2014 for the grant of service connection for femoral nerve radiculopathy of the left lower extremity is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


